The Louisiana National Bank, intervener and appellee, has applied for a rehearing on a number of grounds, and the Life Insurance *Page 368 
Company of Virginia, plaintiff and appellant, has asked for an amendment of the decree so as to clearly indicate by whom the costs of appeal are to be borne.
On a re-examination of the case we find no reason to disturb our opinion and decree, except as to the costs of appeal.
The decree herein is amended by adding in the last clause thereof after the word "costs" the words "of this appeal," so as to make the clause read: "The costs of this appeal and of its intervention are to be paid by the Louisiana National Bank." As thus amended, the decree is made final; and the rehearing applied for by the intervener and appellee is refused. *Page 369